EXHIBIT 10.3

LOGO [g23319ex103_image001.jpg]

September 25, 2007

Mr. Michael J. Lambert

Dear Michael:

I am pleased to acknowledge your acceptance to join Advanced Medical Optics,
Inc. (AMO) as the Executive Vice President, Chief Financial Officer reporting to
Jim Mazzo, Chairman, CEO & President. Your anticipated start date will be
Monday, October 15, 2007.

COMPENSATION PACKAGE

AMO offers a competitive compensation package with opportunities for you to
share in the success you help to create. The package includes competitive annual
base pay, eligibility to participate in AMO’s current incentive pay programs
(both annual and long term, employee welfare benefit and retirement plans,
including an incentive pay program, and the employee stock purchase program.

Base Salary. The annual rate of base salary for this position is $375,000.00,
earned and payable bi-weekly. Salary and performance reviews are conducted
annually in February. The Board of Directors will consider an increase to your
base salary to $400,000. in February 2008.

Sign On Bonus. As a provision of this offer of employment, AMO will provide you
with a one-time employment bonus of $187,500. (less required withholding). This
bonus will be paid along with the payments of the 2007 AMO Management Bonus Plan
in February 2008 and is in lieu of your participation in the plan for 2007.

Management Bonus Plan. You will be eligible to participate in the 2008 AMO
Management Bonus Plan with payment in Q1 2009. At your level, your target bonus
is 50% of your annualized base salary as of December 31 of the plan year. This
actual bonus earned will be based on AMO’s achievement against certain financial
goals as well as accomplishment of your personal objectives (MBO’s) each year.
We update plan parameters and bonus targets each year.

AMO Incentive Compensation Plan. As an employee of AMO, you will also be
eligible to participate in the Advanced Medical Optics, Inc. 2005 Incentive
Compensation Plan (ICP) based on the level of your position. The ICP currently
provides an opportunity to be awarded an annual grant of Non Qualified Stock
Options (NQSOs) and Restricted Stock Units (RSUs). The NQSOs will vest at
25% per year over a four-year period, and RSUs have a cliff vesting of 100%
after 3 years. Award guidelines are reviewed and adjusted on a yearly basis and
individual grant amounts are not determined until shortly before the full round
grant date. The next annual grant is expected in May 2008.

Special One-Time Stock Grant. AMO will provide you a one time special grant of
50,000 NQSOs and 5,000 RSUs. The NQSO’s will vest at 25% per year over a
four-year period and the RSUs will vest 100% after three years.

Performance Share Plan. You will be eligible to participate in the Performance
Share Plan offered to our executive leadership team under our 2005 ICP. This
program consists of a grant of performance



--------------------------------------------------------------------------------

vested restricted stock units, based upon 3 years of forward-looking performance
of AMO’s Total Shareholder Return (TSR) as compared to the TSR performance for
an identified peer group. Awards under this program are vested as AMO’s
performance exceeds the 50th percentile of an identified peer group TSR
performance (if that return is positive), and the maximum award is vested at
75th percentile performance. The award amount is determined by the Board of
Directors on an annual basis. The next grant is anticipated in February 2008,
and all awards are at the discretion of the Board of Directors.

Change in Control. You are eligible to receive a standard AMO Change in Control
Agreement providing two times your annual base salary and bonus compensation in
the event of your termination is in connection with a change in control.

Executive Severance Agreement. In the event that you are terminated for anything
other than “cause” you will receive a severance payment equal to twelve months
of base pay, a prorated management bonus (determined as if all corporate targets
were achieved and prorated for completed months of employment in the plan year,
divided by 12) and twelve months of health care benefit continuation. For this
purpose, “cause” shall be limited to only three types of events:

(1) Willful refusal to comply with a lawful, written instruction by the CEO or
Board of Directors so long as the instruction is consistent with the scope and
responsibilities of your position prior to termination;

(2) Dishonesty which results in a material financial loss to the Company (or to
any of its affiliated companies) or material injury to its public reputation (or
to the public reputation of any of its affiliated companies); or

(3) Conviction of any felony involving an act of moral turpitude

BENEFITS PACKAGE

Effective as of your hire date, you will be eligible for comprehensive coverage
under the Advanced Medical Optics group health and welfare plans. As part of the
current AMO benefits package you may elect medical, dental, and vision for you,
your spouse or domestic partner as well as your family. You may also elect life
and accident insurance coverage for yourself and your family.

In addition, the current AMO benefits package includes company paid life and
AD&D insurance of one times your annual base pay, long and short term disability
insurance protection, sick pay, four weeks of vacation accrued in the first
year, one personal day, and eleven company holidays per year.

Additional information on these benefits will be provided to you during your new
hire orientation.

SAVINGS AND RETIREMENT BENEFITS

AMO 401(K). As an employee of AMO, you will be immediately eligible to
participate and receive company matching contributions in the AMO 401(k) Plan.
New employees are automatically enrolled in the AMO 401(K) plan at 4% of pay
before tax. Contributions are invested in the Barclays Global Investors LifePath
Retirement Portfolio which matches your retirement year, based on your date of
birth. You have thirty (30) days to change or cancel your participation
including the investment direction. The AMO plan permits both pre-tax and
post-tax contributions by employees and provides a company matching contribution
of 50% of the first 8% of compensation you contribute.



--------------------------------------------------------------------------------

Retirement Plan. You are immediately eligible for the AMO defined contribution
retirement plan feature of the 401(K) Plan. The annual contribution is based on
a formula which is age and service driven.

You may invest your contributions and the company’s contributions in any or all
of the 13 funds currently offered in the plan including a self directed
brokerage option. In addition, this plan accepts rollover contributions from
your previous employer’s qualified plan(s). The plan provides 100% vesting in
the AMO 401(K) plan after three years of service. The defined contribution
retirement plan provides 20% vesting for each year of service and 100% vesting
after five years.

Employee Stock Purchase Plan. As an employee of AMO, you will be eligible to
participate in the ESPP, currently offered by AMO. This program allows you to
purchase AMO shares at a 15% discount. You may contribute 1%—10% of your pay on
an after-tax basis. At the end of each six-month purchase period, the money in
your ESPP account will be used to buy shares of AMO stock for you. The purchase
price you pay will be 85% of the closing price on either the first trading day
of the purchase period or the last trading day of the purchase period, whichever
price is lower. Based on your anticipated hire date you will be eligible to
participate in the open-purchase period scheduled to begin November 2007.

Deferred Compensation Plan. You also will be eligible to participate in a
deferred compensation plan currently offered that allows you to defer up to 100%
of your annual base pay and bonus, deferring income taxes on these amounts until
you receive payments pursuant to your irrevocable election. You will receive a
comprehensive briefing regarding the plan on or after your date of hire. The
actual enrollment materials will be mailed to your home from the plan’s
administrator (TBG Financial). You only have 30 days from receipt of the
materials to enroll in this plan for the current plan year.

Executive Perquisites. You are eligible for certain executive perquisites, based
upon your position as a member of the Executive Leadership Team. These are:

 

  - Car Allowance of $750 per month,

 

  - Gasoline allowance of $166 per month,

 

  - Annual reimbursement for Financial and Tax Planning services up to $6400,

 

  - Life insurance coverage of $1,500,000, provided by AMO,

 

  - Vacation accrual 4 weeks per year,

 

  - Annual Executive Physical.

OTHER TERMS AND CONDITIONS

Employment offers are contingent upon four items:

 

  a. Satisfactory reference and background checks,

 

  b. Passing the pre-placement physical exam, including a drug screening exam.
You will be contacted by our health clinic to schedule your exam. Please note
that there is a three to five-day processing time period to complete all of the
results of the physical exam. Therefore, it is very important that you complete
your physical on a timely basis so that your start date is not delayed. Please
contact Elizabeth Link at 714-247-8786 if there are any problems with the
scheduling of your physical exam,

 

  c. Signing the At-Will Employment and Intellectual Property and Arbitration
Agreement, a copy of which is provided along with this offer letter; and

 

  d. Completing, signing and returning the following documents:

 

  •  

Employment Application

 

  •  

Applicant Authorization and Consent for Release of Information

 

  •  

Employment Information



--------------------------------------------------------------------------------

  •  

Code of Ethics

 

  •  

Form W-4

 

  •  

EDD-Employee’s Withholding Allowance Certificate

 

  •  

Automatic Deposit (attach a voided check)

In compliance with the Immigration Control Act of 1986, it will be necessary for
you to produce documentation indicating your legal right to work in the United
States. This may be in the form of a U.S. Passport; foreign passport with
appropriate work visa; or a photo I.D. such as a driver’s license, your voter’s
registration card, birth certificate or Social Security card.

 

Sincerely, /s/ FRANCINE MEZA

Francine Meza

Corporate Vice President

Human Resources

Advanced Medical Optics, Inc.

From time to time, the company may modify the organization structure, personnel
policies or benefits described in this employment offer for reasons consistent
with the needs of the business. None of the provisions in this document are
intended to confer any contractual or special rights or privileges upon specific
individuals. Employment by the Company is “at will”, which means that either the
Company or the employee may terminate the employment relationship at any time,
with or without prior notice, and for any reason not prohibited by statute. All
employment is continued on that basis regardless of the level achieved in the
Company or your years of seniority”.

 

Accepted:    

/s/ MICHAEL J. LAMBERT

 

09/26/07

  Michael J. Lambert   Date  